Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claims 1 and 11, the prior art of record does not disclose, teach or suggest the combination of features as claimed, in particular: a soft tissue mobilization device comprising an elongated body having a substantially constant diameter from a first end to a second end, and including a first wing portion extending from the first end to a first slot, a central portion extending from the first slot to a second slot, and a second wing portion extending from the second slot to the second end, wherein an entirety of a length of each of the first wing portion, the central portion, and the second wing portion includes surface variations.
As to claim 13, the prior art of record does not disclose, teach or suggest the combination of features as claimed, in particular: a combination stand and soft tissue mobilization device, the soft tissue mobilization device comprising an elongated body having a substantially constant diameter from a first end to a second end, and including a first wing portion extending from the first end to a first slot, a central portion extending from the first slot to a second slot, and a second wing portion extending from the second slot to the second end, wherein an entirety of a length of each of the first wing portion, the central portion, and the second wing portion includes surface variations.
As to claim 17, the prior art of record does not disclose, teach or suggest the combination of features as claimed, in particular: a stand configured to receive and retain a soft tissue mobilization device comprising: a base including an opposing wall structure positioned at each of a first side and a second side of the base, each opposing wall structure comprising: - an upstanding wall extending upwardly from and substantially perpendicularly to the upper surface of the base; and an inward flange   
As to claim 21, the prior art of record does not disclose, teach or suggest the combination of features as claimed, in particular: a combination stand and soft tissue mobilization device comprising: a base including an opposing wall structure positioned at each of a first side and a second side of the base, each opposing wall structure comprising: an upstanding wall extending upwardly from and substantially perpendicularly to the upper surface of the base; and an inward flange extending from the upstanding wall spaced apart from and parallel to an upper surface of the base; and a cradle structure positioned at each of the first side of the base and the second side of the base, each cradle structure including a slot defined between opposing peaks,  wherein, the cradle structure of each of the first side and the second side are coupled to the inward flange on a mounting surface thereof.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785